Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 31, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146824 & (88)(90)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146824
                                                                     COA: 302132
                                                                     Wayne CC: 06-008265-FH
  CARL JESSE HOUGH,
            Defendant-Appellant.

  _________________________________________/

         By order of October 2, 2013, the prosecuting attorney was directed to answer the
  application for leave to appeal the January 15, 2013 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion to remand is
  DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 31, 2014
         t0127
                                                                                Clerk